AO 245B (Rev. 05/15/2018) Judgment in a Crirninal Petty Case (Moditied) Page 1 of 1

UNITED STATES DISTRICT COURT
soUTHERN DisTRiCr oF CALIFORNIA

United States of America .]UDGMENT IN A CRIMINAL CASE
V‘ (For Offenses Committed On or Aiter November 1, 1987}

Jacinto ReyeS_ROdrigueZ Case Number: 3:18-mj-23 196-JLB

Emerson Wheat
Defendant ’.s' A ftorney

REGISTRATION NO. 81713298

THE DEFENDANT:
El pleaded guilty to count(s) 1 cf Complaint

|I Was found guilty to count(s)

after a plea of not guilty
Accordingly, the defendant is adjudged guilty of such eou.nt(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
|:l The defendant has been found not guilty on count(s)
|j Count(g) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term off
TIME SERVED

§ Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
E Court recommends defendant be deported/removed With relative, charged in case __

IT IS ORDERED that the- defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Wednesday, December 19, 2018
Date of Irnposition of Sentence

lod<§:

Ht)NoRABLE WILLIAM V. GALLo
UNITED sTATEs MAGISTRATE ruben

    

  
   
 

 

, N\P~
>\‘ mm F C‘*‘L`§§Eut`t

gwi\@l 0

 
  

l=`)‘&

 
 

3118-mj-23196-JLB

 

